Title: To John Adams from William Richardson Davie, 30 December 1798
From: Davie, William Richardson
To: Adams, John



Sir,
Halifax. December 30th. 1798

The legislature of the State of North Carolina have, by their resolution of the 24th. Instant, committed to me the agreeable duty of transmitting to you the inclosed address; and it gives me great pleasure to assure you that it contains a deliberate and explicit declaration of their sentiments upon the measures which have been taken by the Federal Government with respect to our foreign relations, and particularly the Government of France.
As long as the French Nation appeared to have for their object the improvement of their own political situation, and the establishment of a government on principles of rational liberty, the Citizens of North Carolina beheld their struggles and exertions with the most anxious solicitude; they were every where disposed to draw a veil over excesses which had stained the character of the Nation, to forget the criminal conduct and dangerous intrigues of their ministers in this country and would even have sacrificed important interests to the support of a cause which to them, in its commencement, appeared to be the cause of virtue and humanity; and it was not until the French government had added insult and systematic indignity to years of hostile depredation that these friendly dispositions were changed; they now see that their motives for forbearance have been mistaken, and that their country has been degraded by her patience and suffering, and are also convinced that no people possess any national rights in the eyes of this new military republic, but those who have the power to protect them: under this view of our situation they recognize the wisdom of the measures taken under your Administration, and approve in the warmest terms those which have for their object the protection of our commerce and our country
Permit me to add, sir, that I feel it a duty to declare that we are greatly indebted to the firm and explicit manner in which the Chief magistrate of the United States has upon all occasions developed the policy, and declared his opinions with respect to the conduct of France, to this we owe in a great measure that union of sentiment which now pervades the continent and that “manly sense of national Honor” which has been in all ages the inseparable concomitant of “national prosperity and glory”
I have the Honor to be / with great respect / Sir / your most obd

W. R. Davie